Citation Nr: 1601486	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.

2.  Entitlement to service connection for hypertension, to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.

3.  Entitlement to service connection for a lumbar spine disability, to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.

4. Entitlement to service connection for neuropathy of the lower extremities, to include the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant was enrolled in the Naval Reserves from October 2002 to February 2004.  He had no verified period of active duty service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The claims on appeal have been recharacterized to reflect that what is for consideration initially (and will be ultimately dispositive) is the threshold matter of whether the appellant is a veteran, and thereby a proper claimant for the benefit sought.

In June 2014 and Apri 2015, the Board remanded the claim to schedule the appellant for a hearing.  

In September 2015, a Board hearing via videoconference was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  The record further shows that the day after the hearing, the Georgia Department of Veterans Affairs revoked its power of attorney for the appellant.

The Board also observes that after the hearing, the appellant requested his military medical records from the Records Management Center.  See SF-180 dated in September 2015.  However, the appellant had already requested those records in a SF-180 dated in July 2009.  His military records have been obtained and are in the claims file.  There is no reason to believe that they are incomplete.  A remand is therefore not necessary as a copy of his military medical records would be duplicative of evidence already considered.  


FINDING OF FACT

1.  In a January 2013 decision, the Board determined that basic eligibility for VA benefits is not shown as the appellant is not shown to be a veteran for the purpose of basic eligibility for VA benefits, including service connection for an acquired psychiatric disorder.  

2.  In a June 2014 decision, the Board determined that the January 2013 Board decision did not contain clear and unmistakable error (CUE) in determining that service connection for an acquired psychiatric disability is not warranted.  

3.  VA disability compensation for an acquired psychiatric disability, to include PTSD, hypertension, and lumbar spine disability, based on enrollment in the Naval Reserves from October 2002 to February 2004 is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The appellant lacks qualifying service with the Armed Forces, and is ineligible for any award of VA compensation benefits, to include reopening a service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. §§ 101, 106, 107, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203, 20.1100 (2015).

2.  The appellant lacks qualifying service with the Armed Forces, and is ineligible for any award of VA compensation benefits, to include service connection for hypertension.  38 U.S.C.A. §§ 101, 106, 107, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203, 20.1100 (2015).

3.  The appellant lacks qualifying service with the Armed Forces, and is ineligible for any award of VA compensation benefits, to include service connection for a lumbar spine disability.  38 U.S.C.A. §§ 101, 106, 107, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203, 20.1100 (2015).

4.  The appellant lacks qualifying service with the Armed Forces, and is ineligible for any award of VA compensation benefits, to include service connection for neuropathy of the lower extremities.  38 U.S.C.A. §§ 101, 106, 107, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203, 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Here, the facts are not in dispute.  Resolution of the appellant's appeal is dependent on interpretation of the regulations pertaining to the award of VA benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

II.  Eligibility for VA Compensation Benefits 

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(21), (24); see also 38 C.F.R. § 3.6.  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1131.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  38 C.F.R. § 3.203(a). 

If the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  Where such service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).

By way of history, the appellant appealed a February 2008 rating decision in which the RO denied service connection for an acquired psychiatric disorder on the basis that the appellant is not shown to be a veteran for the purpose of basic eligibility for VA benefits, including service connection for an acquired psychiatric disorder.  
This rating decision was confirmed by the Board in a January 2013 decision.  In that decision, the Board determined that the appellant's service personnel records show that he had no verified period of active duty service, including ACDUTRA and INACDUTRA, and a search of the Defense Personnel Records Information Retrieval system (DPRIS) determined that no imaged records were available for the appellant.  His personnel records only showed that while he was enrolled in the Naval Reserves beginning in October 2002, he was removed from a drill assignment due to unsatisfactory participation in June 2003, and received an administrative discharge due to unsatisfactory performance in the Naval Reserve in February 2004.  

The appellant subsequently challenged the January 2013 Board decision on the basis of CUE.  However, in a June 2014 decision, the Board determined that the January 2013 Board decision did not contain CUE in determining that service connection for an acquired psychiatric disability is not warranted as the appellant is not shown to be a veteran for the purpose of basic eligibility.  Significantly, the Board has not since received any competent and credible evidence showing he had qualifying service with the United States Armed Forces.  The appellant's written statements and oral testimony attesting to service in the US Armed Forces simply do not provide evidence that has been able to be used to confirm his reported service.   

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b),"requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Absent the evidence of record reaching a state of equipoise for the threshold requirement of evidence of qualifying federal military active service, the claim to reopen a service connection claim for an acquired psychiatric disorder, as well as service connection claims for hypertension, a lumbar spine disability, and neuropathy of the lower extremities must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence has not been received to reopen a service connection claim for an acquired psychiatric disorder, to include PTSD; the appeal is denied.

Service connection for hypertension is denied.

Service connection for a lumbar spine disability is denied.

Service connection for neuropathy of the lower extremities is denied.



____________________________________________
	BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


